DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 08/09/2021. Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 302 in paragraph 52 is not found in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 902 in Figure 9a is not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 
Specification
The disclosure is objected to because of the following informalities: The specification recites “an outer shell 410” in lines 4-5 of paragraph 53 which should be “an outer shell 420” as paragraph 53 defines a compartment 410 and an outer shell 420.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “wherein the encapsulating textile having a weldable fabric that is sealed along the perimeter in one or more locations in the center to hold the PCM” which renders the claim indefinite because it is unclear how the perimeter can also be in one or more locations in the center of the weldable fabric. Paragraph 37 of the specification defines: “a weldable fabric that may be sealed along the perimeter and/or in one or more locations in the center to hold the PCM in place and prevent clustering of PCM due to gravity”. This recitation is further unclear as the center of the weldable fabric would be a single point and it is unclear how the weldable fabric can be sealed in one or more locations in the center rendering the scope of the claim unclear and indefinite.
Claim 16 recites “the spot welds fuse a first weldable textile layer to a second weldable textile layer.” However claim 13 previously recites “a top weldable textile layer having a peripheral edge; a bottom weldable textile layer having a peripheral edge, the peripheral edge of the top layer weldable textile layer adjoined to the peripheral edge of the bottom weldable textile layer around a circumference of the cooling unit” making it unclear whether a first and second weldable textile layer refers to the top and bottom weldable textile layers or if they are separate and distinct layers rendering the scope of the claim unclear and indefinite.
Claims 2-12 are included in the 112(b) rejection for their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Westgarth (US PG Pub. 2016/0278339).
Regarding claim 1, Westgarth discloses a cooling unit (100, Figs. 1 and 3) comprising: a first weldable textile layer (layer 140 made of nylon which is a welded at perimeter 150; paragraphs 24-26) having a peripheral edge (edge of 140 sealed at perimeter 150); a second weldable textile layer (142) having a peripheral edge (edge of 142 sealed at 150), the peripheral edge of the first weldable textile layer adjoined to the peripheral edge of the second weldable textile layer around a circumference of the cooling unit (paragraphs 25-26); and a phase change material composition (156, Fig. 4) contained between the first weldable textile layer and the second weldable textile layer (paragraph 34) in an encapsulating textile (textile layers 140, 142 sealed at perimeter 150 forming an encapsulating textile that encapsulates PCM 156), wherein the encapsulating textile is coated and/or laminated (paragraphs 9, 24, 37), and wherein the encapsulating textile having a weldable fabric that is sealed along the perimeter (layer 140 made of nylon which is a welded at perimeter 150; paragraphs 24-26) in one or more locations in the center (central locations at 130; paragraph 25) to hold the PCM 
Regarding claim 2, Westgarth discloses the cooling unit of claim 1 wherein the phase change material composition (154) comprises a shape stable phase change material (can include granule, bead, microcapsule and/or pellet particles; paragraph 35).
Regarding claim 3, Westgarth discloses the cooling unit of claim 2 wherein the phase change material composition (156) further comprises an aqueous gel (paragraph 36).
Regarding claim 4, Westgarth discloses the cooling unit of claim 3 wherein the shape stable phase change material (156) is pelletized (pellet particles; paragraph 35).
Regarding claim 5, Westgarth discloses the cooling unit of claim 4 wherein the pelletized shape stable material (pellets of 156) comprises a plurality of pellets are of a uniform size (pellets shown having a uniform size; Fig. 4).
Regarding claim 9, Westgarth discloses the cooling unit of claim 1 wherein the weldable textile of the first (140) and/or second (142) weldable textile layer comprises a nylon with a polyvinyl chloride (PVC) coating or laminate (paragraphs 9, 24, 37).
Regarding claim 12, Westgarth discloses the cooling unit of claim 1 further comprising: a first polymer layer having a peripheral edge (peripheral edge of layer 140 including inner PVC layer or polymer layer); and a second polymer layer having a peripheral edge (peripheral edge of layer 142 including inner PVC layer or polymer layer), the peripheral edge of the first polymer layer adjoined to the peripheral edge of the second polymer layer around the circumference of the cooling unit (joined edges at perimeter 150; paragraphs 25-26); wherein the first and second polymer layers are 
Regarding claim 13, Westgarth discloses a cooling unit (100) comprising: a top weldable textile layer (layer 140 made of nylon which is a welded at 150; paragraphs 24-26) having a peripheral edge (edge of 140 sealed at perimeter 150); a bottom weldable textile layer (142) having a peripheral edge (edge of 142 sealed at 150), the peripheral edge of the top layer weldable textile layer adjoined to the peripheral edge of the bottom weldable textile layer around a circumference (150) of the cooling unit (paragraphs 25-26); and a phase change material composition (156) contained between the top layer (140) and the bottom layer (142), the phase change material composition (156) comprising a suspension of pelletized shaped stable phase change material (pellet particles; paragraph 35) in a gel (paragraph 36); wherein the top and bottom weldable textile layers comprise a natural or synthetic fabric (nylon) having a polymer coating or polymer laminate (PVC watertight layer; paragraphs 9, 24, 37).
Regarding claim 14, Westgarth discloses the cooling unit of claim 13 wherein the top (140) and bottom (142) weldable textile layers comprise a nylon fabric having a polyvinyl chloride coating or laminate (paragraphs 9, 24, 37).
Regarding claim 17, Westgarth discloses a method of using a portable cooling unit (100) to cool a human, animal, or object, the steps comprising: a. applying a cooling unit to a surface of a human, animal or object (mat 100 is applied and conforms to body of object to be cooled; paragraph 27), the cooling unit comprising: i. providing a first 
Regarding claim 18, Westgarth discloses the method of claim 17 wherein the phase change material composition (156) comprises a pelletized shape stable phase change material (pellet particles; paragraph 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westgarth (US PG Pub. 2016/0278339) in view of Goldie et al. (US PG Pub. 2018/0031295).
Regarding claim 6, Westgarth discloses the cooling unit of claim 4 wherein the pelletized shape stable material comprises a plurality of pellets but does not explicitly teach the pellets are of more than one size.
Goldie teaches the concept of a cooling unit including a phase change material including pellets that range from 4-5 mm that allows a range of sizes of pelletized shape stable material to be filled within the cooling unit leading to ease of manufacturing (paragraph 55). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Westgarth to have the pellets are of more than one size taught by Goldie in order to allow for a tolerance in the size of the pellets being added to the cooling unit leading to an ease of manufacturing of the cooling unit.
Claims 7-8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Westgarth (US PG Pub. 2016/0278339) in view of Grim et al. (US Pat. 4,964,402).
Regarding claim 7, Westgarth discloses the cooling unit of claim 3 wherein the phase change material composition comprises shape stable phase change material and 
Grim teaches the concept of a cooling unit to include about 50% shape stable phase change material and 50% aqueous gel (column 11, lines 57-60) that is a known composition of the phase change material that leads to the advantage of being comfortable for the user as well as having greatly increased heat transfer capacity as a result of the combined latent and sensible heat capacities of the resultant combination (column 5, lines 18-32). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Westgarth to have a suspension of approximately 40-60% shape stable phase change material and approximately 40-60% aqueous gel taught by Grim in order to select a ratio of the shape stable phase change material and aqueous gel that leads to the cooling unit being comfortable for the user as well as having greatly increased heat transfer capacity.
Regarding claim 8, Westgarth as modified discloses the cooling unit of claim 7 and Grim further teaches wherein the phase change material composition comprises a suspension of approximately 50% shape stable phase change material and approximately 50% aqueous gel (see Grim, column 11, lines 57-60).
Regarding claim 15, Westgarth discloses the cooling unit of claim 13 wherein the phase change material composition comprises shape stable phase change material and aqueous gel but does not explicitly teach 
Grim teaches the concept of a cooling unit to include about 50% shape stable phase change material and 50% aqueous gel (column 11, lines 57-60) that is a known composition of the phase change material that leads to the advantage of being comfortable for the user as well as having greatly increased heat transfer capacity as a result of the combined latent and sensible heat capacities of the resultant combination (column 5, lines 18-32). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Westgarth to have the phase change material composition comprises approximately 50% pelletized shaped stable phase change material and approximately 50% aqueous gel taught by Grim in order to select a ratio of the shape stable phase change material and aqueous gel that leads to the cooling unit being comfortable for the user as well as having greatly increased heat transfer capacity.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Westgarth (US PG Pub. 2016/0278339) in view of Lowe et al. (US Pat. 9,615,967).
Regarding claim 10, Westgarth discloses the cooling unit of claim 1 further comprising a plurality of circle welds (130) fusing the first and second weldable layers together (paragraph 25) but does not explicitly teach spot welds.
Lowe teaches the concept of a cooling unit including spot welds (65, Fig. 1) that reduces ballooning of the cooling unit (column 2, lines 23-30) as well as increases resistance to kinking of the fluid bladder (column 3, lines 18-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Westgarth to have spot welds taught by Lowe in order to substitute the 
Regarding claim 16, Westgarth discloses the cooling unit of claim 13 wherein the cooling unit further comprises a plurality of circle welds (130) distributed throughout a central portion of the cooling unit (Fig. 1), wherein the spot welds fuse a first weldable textile layer to a second weldable textile layer (paragraph 25).
Westgarth does not explicitly teach spot welds.
Lowe teaches the concept of a cooling unit including spot welds (65, Fig. 1) that reduces ballooning of the cooling unit (column 2, lines 23-30) as well as increases resistance to kinking of the fluid bladder (column 3, lines 18-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Westgarth to have spot welds taught by Lowe in order to substitute the circular welds with alternative spot welds in order to prevent ballooning and kinking of the cooling unit.
Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westgarth (US PG Pub. 2016/0278339) in view of Amarasinghe et al. (US PG Pub. 2006/0276089).
Regarding claim 11, Westgarth discloses the cooling unit of claim 1 but does not explicitly teach wherein the first and/or second weldable textile layer has a thickness of about 0.33 mm.
Amarasinghe teaches it is known for a cooling unit having first and second weldable textile layer having a thickness in the range of 30-150 µm or .03-0.15 mm (0.15 mm is “about”, or on the order of .33 mm) with the thickness selected according to 
Regarding claim 19, Westgarth discloses the method of claim 18, but does not explicitly teach further comprising inserting the cooling unit into a fabric carrier having a pocket, the pocket sized and shaped to match the cooling unit.
Amarasinghe teaches the concept of a cooling unit inserting the cooling unit into a fabric carrier having a pocket (paragraph 50), the pocket sized and shaped to match the cooling unit (size of pocket determines size and surface area of the cooling unit; paragraph 41, 47-50) that allows the cooling unit to be incorporated to a garment that provides ease of movement and offer a high level of comfort (paragraph 50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Westgarth to include inserting the cooling unit into a fabric carrier having a pocket, the pocket sized and shaped to match the cooling unit taught by Amarasinghe 
Regarding claim 20, Westgarth discloses the method of claim 19 and Amarasinghe further teaches the fabric carrier comprises an article of clothing (Amarasinghe; paragraph 52).
Response to Arguments
Applicant’s arguments, see Remarks pages 6-7, filed 08/09/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 16-20 have been fully considered and are partially persuasive.  The 35 U.S.C. 112(b) rejections of claims 16-20 have been withdrawn, however, claim 16 remains indefinite for reasons discussed in the rejection above. 
Applicant's arguments, Remarks pages 7-8 with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-5, 9, 12-14, 17 and 18 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues Westgarth does not teach the encapsulating textile is coated and/or laminated, or the encapsulating textile having a weldable fabric that is sealed along the perimeter in one or more locations in the center to hold the PCM which is capable of being thermoformed into a desired shape.
This is not found persuasive because Westgarth discloses a cooling unit (100, Figs. 1 and 3) comprising all of the claimed limitations including a phase change material composition (156, Fig. 4) contained between the first weldable textile layer and the second weldable textile layer (paragraph 34) in an encapsulating textile (textile layers 140, 142 sealed at perimeter 150 forming an encapsulating textile that 
Applicant further argues claims 2-12 depend from claim 1 and are allowable for the same reasons discussed above however this is not found persuasive for the same reasons as discussed in the rejections and remarks above.
Applicant further argues claims 17 is not anticipated by Westgarth for the same reasons discussed above however this is not found persuasive for the same reasons as discussed in the rejections and remarks above.
Applicant further argues claims 18-20 depend from claim 17 and are allowable for the same reasons discussed above however this is not found persuasive for the same reasons as discussed in the rejections and remarks above.
Applicant's arguments, Remarks pages 8-11 with respect to the 35 U.S.C. 103 rejections of claims 6-8, 10-11, 15-16 and 19-20 have been fully considered but they are not persuasive.
With respect to claim 6, Applicant argues claim 6 depends from claim 1 and that Westgarth in view of Goldie does not teach the encapsulating textile is coated and/or laminated, and wherein the encapsulating textile having a weldable fabric that is sealed 
With respect to claims 7-8 and 15 Applicant argues claims 7-8 and 15 depend from claim 1 and that Westgarth in view of Grim does not teach the encapsulating textile is coated and/or laminated, and wherein the encapsulating textile having a weldable fabric that is sealed along the perimeter in one or more locations in the center to hold the PCM which is capable of being thermoformed into a desired shape. This is not found persuasive because Westgarth discloses these limitations as discussed above.
With respect to claims 10 and 16, Applicant argues claims 7-8 and 15 depend from claim 1 and that Westgarth in view of Lowe does not teach the encapsulating textile is coated and/or laminated, and wherein the encapsulating textile having a weldable fabric that is sealed along the perimeter in one or more locations in the center to hold the PCM which is capable of being thermoformed into a desired shape. It appears Applicant intends to state that “claim 10 depends from claim 1 and 16 depends from claim 13” however this is not found persuasive because Westgarth discloses these limitations as discussed above.
With respect to claims 11 and 19-20, Applicant argues claims 7-8 and 15 depend from claim 1 and that Westgarth in view of Amarasinghe does not teach the encapsulating textile is coated and/or laminated, and wherein the encapsulating textile having a weldable fabric that is sealed along the perimeter in one or more locations in the center to hold the PCM which is capable of being thermoformed into a desired shape. It appears Applicant intends to state that “claim 11 depends from claim 1 and 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763